Title: To Benjamin Franklin from [Vergennes], 1 June 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 1er. Juin 1779./.
Avant qu’il puisse être délivré un passeport du Roi sur le Certificat ci joint de M franklin, il est nécessaire d’expliquer ou sont nès ces Messrs Jones et Paradise, de quel Royaume ou Souveraineté ils sont Sujets, et le nombre de domestiques qu’ils ont à leur service et qu’ils doivent emmenner avec eux en Angleterre par le port de Calais.
 
Notation: Note a Mr. Le Dr. franklin. Versailles 1er. juin 1779.
